Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2006

USA v. Baskerville
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3633




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Baskerville" (2006). 2006 Decisions. Paper 1101.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1101


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT



                                    No. 05-3633



                          UNITED STATES OF AMERICA

                                         v.

                           RONSHEEK BASKERVILLE,

                                          Appellant



                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            (D.C. Criminal No. 03-cr-00086)
                 District Judge: The Honorable Christopher C. Conner


                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 24, 2006


         BEFORE: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge.,
                        and YOHN,* District Judge.


                                (Filed: May 16, 2006)


                                    ___________


         *Honorable William H. Yohn, Jr., Senior District Judge for the United States
District Court for the Eastern District of Pennsylvania, sitting by designation.
                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

                                            I.

       Appellant, Ronsheek Baskerville, pleaded guilty to violating 18 U.S.C. § 472, 18

U.S.C. § 2, possession of counterfeit currency, and 18 U.S.C. § 922(g), felon in

possession of a firearm. He was sentenced to 130 months’ imprisonment. The District

Court later granted the government’s motion for reduction of sentence for substantial

assistance in other investigations which reduced Baskerville’s sentence to 100 months.

Baskerville appealed, and we affirmed. The United States Supreme Court granted

Baskerville’s Petition for Certiorari, vacated the judgment and remanded the case to us

for consideration of the now-advisory United States Sentencing Guidelines as articulated

in United States v. Booker, 543 U.S. 220 (2005). We remanded the case to the District

Court which again sentenced Baskerville to 100 months’ imprisonment. Baskerville

appeals his sentence now arguing that the District Court failed to adequately consider the

18 U.S.C. § 3553(a) sentencing factors and state its reasons for reimposing the 100 month

sentence.

       After briefing was completed, we decided United States v. Cooper, 437 F.3d 324

(3d Cir. 2006), a case which determined the extent to which a sentencing judge must

articulate his consideration of the § 3553(a) factors during the sentencing colloquy. After



                                             2
considering further briefing from the parties on the relevancy of the Cooper decision to

Baskerville’s appeal, we will affirm his sentence.

                                             II.

       We first conclude that we lack jurisdiction to review the extent of the District

Court’s downward departure. See United States v. Denardi, 892 F.2d 269, 272 (3d Cir.

1989) (“This Court does not have jurisdiction over an appeal of a district court’s exercise

of discretion whether, or by how much, to grant a downward departure.”) As long as the

District Court understood its authority to depart downward as well as the now-advisory

nature of the federal sentencing scheme, its decision to deny further downward departure

is unreviewable. It is clear from the record that the District Judge understood his role and

duties on resentencing. At the beginning of the resentencing hearing, he stated that, under

this Court’s appellate mandate, he was considering the factors outlined in the Sentencing

Reform Act and the now-advisory nature of the Guidelines and that he had reviewed the

transcript of the prior sentencing hearing and would review de novo the prior record to

assure that Baskerville received a fair sentence under the scheme announced in Booker.

He also encouraged the parties to raise “any other matters relevant to the imposition of

sentence.” Both parties took full advantage of his advice, the defense making four

arguments for a further reduction in sentence and the prosecution rebutting those

arguments and urging the reimposition of the 100 month sentence. The record assures us

that the District Judge carefully considered each party’s arguments.



                                             3
       We also conclude that the 100 month sentence the District Court reimposed upon

Baskerville was reasonable and that its consideration of the § 3553(a) factors was

thorough. The sentence imposed was 30 months below the recommended Guidelines

imprisonment range. Moreover, the record reflects that the District Court carefully

considered the four grounds argued by defense counsel for a further reduction in

sentence: (1) the circumstantial proof that the weapon was possessed in connection with

the counterfeiting offense; (2) the individual indicted and convicted as a result of

Baskerville’s substantial assistance had received only 20 months in prison; (3)

Baskerville’s participation in several prison rehabilitation programs; and (4) the extent to

which his incarceration isolated him from supportive family members. The District Court

confirmed with defense counsel that her discussion of these four factors was intended to

be an argument to the sentencing factors set forth in § 3553(a). The District Court then

directed the government to respond to defense counsel’s arguments at which time the

prosecution reminded the Court of the seriousness of Baskerville’s current crimes,

including being in possession of an automatic weapon while dealing in counterfeit

currency, his lengthy criminal history of drug-trafficking and the significant reduction in

sentence he had already received. In reimposing the 100 month sentence, the District

Judge stated, with full record support, that he believed the sentence satisfied the § 3553(a)

factors. We agree. The Judgment of the District Court will be affirmed.




                                              4